DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1 – 11) in the reply filed on 6/14/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korenaga et al. (US 2016/0159453).
Regarding claim 1, Korenaga et al. discloses a stringer to be coupled to a skin of an aircraft (Fig. 3A), the stringer (200) comprising: a flange (208, 210) including a first portion of a first stiffening segment (208), a first portion of a second stiffening segment (210) coupled to the first portion of the first stiffening segment, and a reinforcement segment (202) coupled to the first portion of the first stiffening segment and to the first portion of the second stiffening segment, the reinforcement segment to strengthen the first portion of the first stiffening segment and the first portion of the second stiffening segment.  Korenaga et al. discloses a stringer having a reinforcement segment made of CFRP ([0022]). 

Regarding claims 3 and 4 being made using a non-traditional layup, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 5, Korenaga et al. inherently discloses that the CFRP reinforcement segment is to increase at least one of an impact strength, a crippling strength, or a buckling strength of the first portion of the first stiffening segment and the first portion of the second stiffening segment.  
Regarding claim 6, Korenaga et al. discloses that the first stiffening segment (208) further includes a first surface (facing away from 210) and a second surface (facing toward 210) located opposite the first surface of the first stiffening segment, wherein the second stiffening segment (210) further includes a first surface (facing away from 208) and a second surface (facing toward 208) located opposite the first surface of the second stiffening segment, wherein the CFRP reinforcement segment includes a first surface (facing away from the flange) and a second surface (facing toward the flange) located opposite the first surface of the first stiffening segment, wherein the second surface of the first stiffening segment along the first portion of the first stiffening segment is coupled to the second surface of the second stiffening segment along the first portion of the second stiffening segment (Fig. 3A), and wherein the second surface of the CFRP reinforcement segment is coupled to the first surface of the first stiffening segment along the first portion of the first stiffening segment and is further coupled to the first surface of the second stiffening segment along the first portion of the second stiffening segment (Figs. 2 and 3A).
Regarding claim 7, Korenaga et al. discloses that the first stiffening segment further includes a second portion (104) oriented orthogonally to the first portion of the first stiffening segment, and a third portion (204) extending between the first and second portions of the first stiffening segment, and wherein the second stiffening segment further includes a second portion (104) oriented orthogonally to the first portion of the second stiffening segment, and a third portion (204) extending between the first and second portions of the second stiffening segment.  
Regarding claim 9, Korenaga et al. discloses a base segment (112), a filler area (area formed between the stiffening segments and the base), and a filler (114), the base segment including a first portion, a second portion located opposite the first portion of the base segment, and a third portion extending between the first and second portions of the base segment, the first portion of the base segment being coupled to the second portion of the first stiffening segment, the second portion of the base segment being coupled to the second portion of the second stiffening segment, the filler area being defined by the third portion of the first stiffening segment, the third portion of the second stiffening segment, and the third portion of the base segment, the filler being retained within the filler area (Fig. 1B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarville et al. (US 9,463,864) in view of Korenaga et al. (US 2016/0159453).
Regarding claim 1, McCarville et al. discloses a stringer to be coupled to a skin of an aircraft (Fig. 3), the stringer (Fig. 3) comprising: a flange (210) including a first portion of a first stiffening segment (vertical portion of 210 on the left side), a first portion of a second stiffening segment (vertical portion of 210 on the right side) coupled to the first portion of the first stiffening segment, and a reinforcement segment (208) coupled to the first portion of the first stiffening segment and to the first portion of the second stiffening segment, the reinforcement segment to strengthen the first portion of the first stiffening segment and the first portion of the second stiffening segment.  
McCarville et al. fails to teach that the reinforcement segment is made of carbon fiber reinforced plastic (CFRP). However, Korenaga et al. discloses a stringer having a reinforcement segment made of CFRP. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use CFRP for the reinforcement segment, since it has been held to be within the general skill of a worker in the art to select a known material on the 
Regarding 2, McCarville et al. as modified by Korenaga et al., more specifically Korenaga et al. discloses that the CFRP reinforcement segment includes multiple plies of CFRP tape or CFRP fabric (paragraph [0001] and [0022], Korenaga et al.)
Regarding claims 3 and 4 being made using a non-traditional layup, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 5, McCarville et al. as modified by Korenaga et al. inherently discloses that the CFRP reinforcement segment is to increase at least one of an impact strength, a crippling strength, or a buckling strength of the first portion of the first stiffening segment and the first portion of the second stiffening segment.  

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenaga et al. (US 2016/0159453).
Regarding claim 8, Korenaga et al. fails to teach that the CFRP reinforcement segment extends along between thirty five percent and eighty five percent of a height dimension of the stringer measured orthogonally from an end of the first portion of the first stiffening segment to a portion of the first surface of the first stiffening segment located at the second portion of the first stiffening segment. However, it would have been an obvious matter of design choice to use these specific dimensions for the CFRP reinforcement segment, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Korenaga et al. fails to disclose that the first stiffening segment has a first thickness, the second stiffening segment has a second thickness equal to the first thickness, the base segment has a third thickness equal to the first thickness and equal to the second thickness, and the CFRP reinforcement segment has a fourth thickness.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the stiffening segments and the reinforcement segments of equal thicknesses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Korenaga et al. fails to disclose the first flange having a fifth thickness equal to a sum of the first thickness, the second thickness, and twice the fourth thickness, the second flange having a sixth thickness equal to a sum of the first thickness and the third thickness, the third flange having a seventh thickness equal to a sum of the second thickness and the third thickness, the fifth thickness being greater than the sixth thickness and greater than the seventh thickness. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use these various thicknesses as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VALENTINA XAVIER/Primary Examiner, Art Unit 3642